Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on April 13, 2022.
Claims 1-11 are currently amended.  
Claims 1-11 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Claim Objections
Claims 1-9 are objected to because of the following informality: independent Claim 1 recites, in the last limitation, “… indicating the design change is not able to be cope by the recyclable process” instead of --… indicating the design change is not able to be coped by the recyclable process--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-9 and 11 are directed toward a system, i.e., apparatus, and Claim 10 is directed toward a non-transitory computer readable medium, i.e., article of manufacture.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.  An information processing apparatus comprising:
a memory, storing a program; 
a processor, executing the program to be configured to:
acquire recycle information regarding a recycle process of a product in a recycle line, wherein the recycle line is a series of processes for recycling the product and providing for performing a recycle treatment on the product;
recognize change information regarding a design change of the product; 
output non-coping information in response to a determination that the recycle treatment on the product after performing the design change is not able to be coped with by the recycle process on the basis of the recycle information and the change information; and 
a display, displaying the design change of the project and the non-coping information indicating the design change is not able to be cope by the recycle process.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward obtaining (i.e., acquiring) data regarding recycling of a product, recognizing a design change for the product, and outputting information about how the design change affects the recycle process.  This is a set of abstract mental processes because the claim is reciting recognizing information and outputting an analysis of how a design change affects a recycling process, which is based on a series of mental observations, evaluations, and judgments that can be performed in the mind or with pencil and paper.  See MPEP § 2106.04(a)(2)(III).  
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer (i.e., a stored program on a memory executed by a generic processor to perform the abstract idea), which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract mental process is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that they do it; 2) the claims invoke the computer to perform a process of analyzing design changes in the context of sustainability that has been performed without computers and before the ubiquity of computers; and 3) the claim is not recited in much particularity because it can apply to any way of registering the products.    
The dependent claims 2-9 are merely reciting further embellishments of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Specifically, they merely recite what data are collected or how the data are analyzed.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 10, and 11.  Therefore, Claims 1-11 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Oyasato et al. (US 2004/0054516, hereinafter “Oyasato”).

Claim 1.  Oyasato teaches: An information processing apparatus comprising:
a memory storing a program (see Figure 54 feature 17; see also, e.g., ¶s 80-86); 
a processor, executing the program to be configured to (see Figure 54 feature 12; see also, e.g., ¶s 80-86):
acquire recycle information regarding a recycle process of a product in a recycle line, wherein the recycle line is a series of processes for recycling the product and providing for performing a recycle treatment on the product (see, e.g., ¶ 219 teaching acquiring information about recycling; see also, e.g., ¶s 72-78 teaching a recyclability evaluation unit 400 that evaluates recyclability of a design or product including by acquiring data from parts/material data 310 from data in parts/material database 320; see further, e.g., ¶ 136 teaching that the recyclability evaluation process evaluates various kinds of recycling processes);
recognize change information regarding a design change of the product (see at least, e.g., ¶s 136, 159, 162, 174, 177, 178, 238, 248, 264, 266, 268, et al. teaching evaluating how design or material changes affect recyclability); and
output non-coping information in response to a determination that the recycle treatment on the product after performing the design change is not able to be coped with by the recycle process on the basis of the recycle information and the change information (see at least, e.g., ¶s 136, 159, 162, 174, 177, 178, 238, 248, 264, 266, 268, et al. teaching evaluating how design or material changes affect recyclability, noting further that Figure 2 and ¶s 80, 87, 130, and 221 teach output unit 14 for outputting the results of the analysis); and 
a display, displaying the design change of the project and the non-coping information indicating the design change is not able to be cope by the recycle process (see at least ¶ 353 teaching the different design changes and what target recyclability can or cannot be achieved can be displayed as shown in Figure 45).

Regarding Claims 10 and 11, Claim 10 recites a non-transitory computer readable medium storing a program that causes a computer to perform the functions of Claim 1 and Claim 11 recites an apparatus with “means for” performing the functions of Claim 1 (the “means for” in Claim 11 is interpreted to be a generic computer apparatus).  Otherwise, the claims are coextensive with Claim 1.  Because Oyasato teaches a computer readable medium that performs the steps of the invention (see, e.g., Claims 16, 17, and 35) or an apparatus with means for performing the steps of the invention (see, e.g., Claim 33), Oyasota teaches these claims along with the teachings above in the rejection of Claim 1.  Thus, with the additional teaching cited here, Oyasato anticipates Claims 10 and 11 as well.

Claim 2.  Oyasato teaches the limitations of Claim 1.  Oyasato further teaches: The information processing apparatus according to claim 1, wherein the processor is further configured to:
acquire the recycle information regarding a plurality of the recycle processes (see, e.g., ¶ 219 teaching acquiring information about recycling; see also, e.g., ¶s 72-78 teaching a recyclability evaluation unit 400 that evaluates recyclability of a design or product including by acquiring data from parts/material data 310 from data in parts/material database 320), and
specify a recycle process related to the design change among the plurality of recycle processes on the basis of the change information, and output the non-copable information in a case where the specified recycle process is not able to cope with the recycle treatment on the product after performing the design change (see, e.g., ¶s 238 and 353 teaching outputting some designs that do not yield much recyclability and others that do; see also ¶s 191, 192, and 233 teaching recommendations for particular designs or recycling processes based on design).

Claim 3.  Oyasato teaches the limitations of Claim 2.  Oyasato further teaches: The information processing apparatus according to claim 2, wherein the processor is further configured to: output information regarding the specified recycle process which is not able to cope with the recycle treatment on the product after the design change (see, e.g., ¶s 246, 280, 290, 298, 299, 345, and 353 teaching that a particular design cannot be subjected to recycling).

Claim 4.  Oyasato teaches the limitations of Claim 3.  Oyasato further teaches: The information processing apparatus according to claim 3, wherein the processor is further configured to: output information regarding the design change related to the specified recycle process (see at least ¶ 353 teaching the different design changes and what target recyclability can or cannot be achieved).

Claim 5.  Oyasato teaches the limitations of Claim 1.  Oyasato further teaches: The information processing apparatus according to claim 1, further comprising: wherein the processor is further configured to:
calculate a recycle proportion of the product after performing the design change in a case where the recycle treatment on the product after performing the design change is able to be coped with by the recycle process (see at least ¶ 353 teaching the different design changes and what target recyclability can or cannot be achieved),
wherein, in a case where the recycle proportion of the product after performing the design change is reduced more than before performing the design change, the processor is further configured to output reduction information indicating that the recycle proportion is reduced (see at least ¶ 353 teaching the different design changes and what target recyclability can or cannot be achieved; see also ¶s 280-287 teaching determining percent unrecyclability).

Claim 6.  Oyasato teaches the limitations of Claim 5.  Oyasato further teaches: The information processing apparatus according to claim 5, further comprising: the display coupled to the processor is configured to display, in different aspects, the non-coping information in a case where the recycle treatment on the product after performing the design change is not able to be coped with by the recycle process and the reduction information in a case where the recycle treatment on the product after performing the design change is able to be coped with by the recycle process and the recycle proportion of the product after performing the design change is reduced more than before performing the design change (see at least ¶ 353 teaching the different design changes and what target recyclability can or cannot be achieved).

Claim 7.  Oyasato teaches the limitations of Claim 1.  Oyasato further teaches: The information processing apparatus according to claim 1, wherein the processor is further configured to: create a design drawing of the product, wherein, in a case where there is a difference between a drawing before performing the design change and a drawing after performing the design change the processor is further configured to recognize the difference as the change information (see, e.g., ¶ 72 and Figure 1 noting that the system includes CAD unit 200; see further ¶ 238 teaching changing the design; see also ¶ 258 further discussing design changes or ¶ 287 teaching evaluating changing the part or material).

Claim 8.  Oyasato teaches the limitations of Claim 7.  Oyasato further teaches: The information processing apparatus according to claim 7, wherein the display coupled to the processor is configured to display the drawing after performing the design change, wherein the processor is further configured to output non-coping information such that the display displays the non-coping information along with the drawing after performing the design change (see Figure 2 and ¶s 80, 87, 130, and 221 teaching output unit 14 for outputting the results of the analysis, noting at least ¶ 353 teaching the different design changes and what target recyclability can or cannot be achieved or ¶ 258 further discussing design changes or ¶ 287 teaching evaluating changing the part or material).

Claim 9.  Oyasato teaches the limitations of Claim 1.  Oyasato further teaches: The information processing apparatus according to claim 1, wherein the processor is further configured to:  
acquire, as the recycle information, information regarding a coping range in the recycle process (see ¶ 353 teaching the different design changes and what target recyclability can or cannot be achieved), and
output the non-coping information in a case where a change of the product exceeds the coping range (see ¶ 353 teaching the different design changes and what target recyclability can or cannot be achieved).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Interpretation - 35 U.S.C. § 112(f): 
Claims 1-9 recited several limitations that Examiner previously interpreted under § 11(f).  Applicant has amended these limitations to expressly recite what specific hardware structure performs these limitations.  Thus, the interpretation has been rendered moot and the interpretation has been withdrawn.  
Claim Rejections - 35 U.S.C. § 112: 
Claims 1-11 were rejected under § 112(b).  Applicant’s amendments have rendered these rejections moot and the rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 101:
Claims 1-11 were rejected under § 101 as being directed toward the judicial exception of an abstract idea without any integration into a practical application or significantly more.    Applicant argues that the independent claims integrate the claimed invention into a practical application because the invention “determines whether a design change to a product during a series of processes can be handled by the hardware that makes the product” and also “informs a user as to how the design change is not able to be handled by the designated hardware” (see Remarks page 9).  This argument is not persuasive because such a determination and communicating the results of the determination do not integrate an abstract idea into a practical application; instead, such an evaluation, observation, or judgment regarding whether the design change can be handled in the recycling process is itself an abstract mental process or set of mental processes that can be performed in the human mind or with pencil and paper.  Thus, the argument is not persuasive and the rejection is maintained.   
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant makes two main arguments.  The first argument is that Oyasato fails to teach a design change and whether the design change can be handled by the recycling process (see Remarks page 10).  This argument is not persuasive because Oyasato teaches determining a design change (see at least, e.g., ¶s 136, 159, 162, 174, 177, 178, 238, 248, 264, 266, 268, et al. teaching evaluating how design or material changes affect recyclability) and whether the design change can be handled by the recycling process (see at least, e.g., ¶s 136, 159, 162, 174, 177, 178, 238, 248, 264, 266, 268, et al. teaching evaluating how design or material changes affect recyclability, noting further that Figure 2 and ¶s 80, 87, 130, and 221 teach output unit 14 for outputting the results of the analysis).  The second argument is that Oyasato does not disclose non-coping information (see Remarks page 10).  This argument is not persuasive because Oyasato does so teach (see at least, e.g., ¶s 136, 159, 162, 174, 177, 178, 238, 248, 264, 266, 268, et al. teaching evaluating how design or material changes affect recyclability, noting further that Figure 2 and ¶s 80, 87, 130, and 221 teach output unit 14 for outputting the results of the analysis).  The third argument is that Oyasato does not disclose output and display of non-coping information (see Remarks page 10).  This argument is not persuasive because Oyasato does so teach (see at least, e.g., ¶s 136, 159, 162, 174, 177, 178, 238, 248, 264, 266, 268, et al. teaching evaluating how design or material changes affect recyclability, noting further that Figure 2 and ¶s 80, 87, 130, and 221 teach output unit 14 for outputting the results of the analysis; see further at least ¶ 353 teaching the different design changes and what target recyclability can or cannot be achieved can be displayed as shown in Figure 45).  Thus, because Oyasato does teach the limitations of the independent claims, even as amended, the rejection is maintained.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627